IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2007
                                No. 06-10861
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DEREK ERNEST AUSTIN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 7:05-CR-1-ALL


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Derek Ernest Austin appeals the 120-month sentence imposed following
his guilty plea conviction for being a felon in possession of ammunition. He
argues that his sentence is unconstitutional in light of United States v. Booker,
543 U.S. 220 (2005), because it was based on facts not presented to a jury and
to which he did not admit. The Government seeks to enforce the appeal waiver
provision in Austin’s plea agreement and moves for summary affirmance or
dismissal.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-10861

      Austin’s appeal waiver was knowing and voluntary, and therefore, the
waiver is enforced. See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir.
1992).   Moreover, Austin’s argument does not come within one of the
enumerated exceptions to his appeal waiver. As such, we do not address the
merits of Austin’s challenge to his sentence.
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED. The Government’s motion to
dismiss is DENIED. The Government’s alternative motion for an extension of
time is DENIED as moot.




                                       2